DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In 
The abstract of the disclosure is objected to because the abstract contains at least one of the phrases that can be implied, such as “device is described”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Regarding claims 1-4, each bullet points should be punctuated with either a comma (“,”) or a semi-colon (“;”). The end of each claim should be punctuated with a period (“.”). 
“the middle port” of item “b.” should be corrected to –a middle port—.
“the selector valve stator” of item “d.” should be corrected to—a selector valve stator—.
The second instance of “a solid-phase extraction cartridge” should be corrected to—the solid-phase extraction cartridge—. 
The phase “the intake of the sample fluid” should be corrected to—intake of the sample fluid—. 
The phrase “the pretreatment process” should be corrected to—pretreatment process—.
The phrase “the sample is transferred” should be corrected to—the sample fluid is transferred.”
Due to the numerous informalities found in the claims. Applicant’s cooperation is respectfully requested to place the claims in better form. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding claims 1-4, the claims are indefinite because each of these claims recites at least three different instances of “a modified flow-through port on the multipositional selector valve”. It is not clear whether these refer to the same port or different ports. Furthermore, it is unclear what “a modification of on the selector valve stator” refers to. It is also unclear whether the second “a modification” refers to the same or different “modification”. Further clarification is respectfully requested.
The terms “large”, “narrow”, “short”, and “long” are relative terms of degrees which render the claims indefinite.  The terms “large”, “short”, and “long” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims are apparatus claims because they are drawn to “an apparatus”. However, descriptions such as “following completion of the pretreatment process” seems to be describing a method step. Thus, it may seem that the claims are directed to two different statutory categories (method vs device). Further clarification is respectfully requested. 
Finally, it is unclear which ports are the “two ports” in the phrase “connecting two ports to create a flow-through port”. Further clarification is respectfully requested.
Regarding claim 4, does this mean the mixing receptacle consisting of a large bore barrel, or a coil of capillary tubing with temperature control element, or a coil of capillary tubing without temperature control element (1) or that the mixing element consisting of a large bore 
The recitation of “a flow-through type detector” renders the claim indefinite because The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gijlers (U.S. Pat. No. 8,585,790) (hereafter Gijlers) in view of Hammes et al. (Pub. No. US 2020/00009549) (hereafter Hammes) and in further view of Szecsody (U.S. Pat. No. 6,706,527) (hereafter Szecsody).
Regarding claim 1, Gijlers teaches an apparatus for automated fluidic sample pretreatment, comprising: 
a. a syringe pump (i.e., syringe pump 60) (see Fig. 4), equipped with a head valve (i.e., multi-port valve 64) (see Fig. 4) 
b. a mixing receptacle (i.e., coil 67) (see Fig. 4), attached to the middle port of the syringe pump head valve (see Fig. 4)

d. a modification on the selector valve stator, connecting two ports to create a flow-through port for routing the effluent of a solid-phase extraction cartridge (i.e., via line 72) (see Fig. 4) 
e. a solid-phase extraction cartridge (i.e., cartridge 11) (see Fig. 4), connected to a modified flow-through port on the multipositional selector valve (i.e., port 2 of the valve 71) (see Fig. 4)
f. a modification on the selector valve stator, connecting two ports to create a flow-through port for routing the intake of sample fluid (i.e., sample liquid is supplied via line 69) (see Fig. 4)
g. a source of sample (i.e., sample liquid can be drawn in from sample containers 65) (see Fig. 4), connected to a modified flow-through port on the multipositional selector valve (see Fig. 4)
h. a sampling pump (i.e., pump 76) (see Fig. 4), connected to a modified flow-through port on the multipositional selector valve (i.e., port 1 of valve 71) (see Fig. 4)
i. sources of reagents, buffers, diluents and solvents, connected either to the syringe pump head valve, or to the multipositional selector valve (i.e., via solvent feed device 40) (see Fig. 4)
j. a fluidic connection from the multipositional selector valve to an analytical device that the sample is transferred to following completion of the pretreatment process (i.e., analytical instrument 75) (see Fig. 4); but does not explicitly teach a 9-port head valve and a mixing receptacle consisting of a large-bore barrel.
Regarding the 9-port head valve, Hammes teaches a syringe plunger pump 13 coupled to a multiport head pump 14 (see Fig. 1). In view of the teaching of Hammes, it would have 
Regarding the mixing receptacle, Gijlers as modified by Hammes as disclosed above does not directly or explicitly teach a mixing receptacle. However, Szecsody teaches mixing receptacle consisting of a large-bore barrel (i.e., mixing assembly 62 comprises syringe pump 64 selected to be in communication with branch 26 to draw fluid from container of sample syringe 22) (see Fig. 1). In view of the teaching of Szecsody, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the mixing chamber to the apparatus in order to adequately mix and homogenize the fluids before performing the fluid analysis operation.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gijlers (U.S. Pat. No. 8,585,790) (hereafter Gijlers) in view of Hammes et al. (Pub. No. US 2020/00009549) (hereafter Hammes)
Regarding claim 2, Gijlers teaches an apparatus for automated sample pretreatment, comprising: 
a. a syringe pump (i.e., syringe pump 60) (see Fig. 4), equipped with a head valve (i.e., multi-port valve 64) (see Fig. 4)
b. a mixing receptacle (i.e., coil 67) (see Fig. 4), consisting of a coil of narrow-bore capillary tubing, attached to the middle port of the syringe pump head valve (i.e., coil 67) (see Fig. 4)
c. a multipositional fluid selector valve (i.e., multi-port valve 70) (see Fig. 4), in fluidic connection with the syringe pump, either/both via a short straight tube (i.e., line 69) (see Fig. 4) or/and a long coiled tube 

e. a solid-phase extraction cartridge (i.e., cartridge 11) (see Fig. 4), connected to a modified flow-through port on the multipositional selector valve (i.e., port 2 of the valve 71) (see Fig. 4)
f. a modification on the selector valve stator, connecting two ports to create a flow-through port for routing the intake of sample fluid (i.e., sample liquid is supplied via line 69) (see Fig. 4)
g. a source of sample (i.e., sample liquid can be drawn in from sample containers 65) (see Fig. 4), connected to a modified flow-through port on the multipositional selector valve (see Fig. 4)
h. a sampling pump (i.e., pump 76) (see Fig. 4), connected to a modified flow-through port on the multipositional selector valve (i.e., port 1 of valve 71) (see Fig. 4)
i. sources of reagents, buffers, diluents and solvents, connected either to the syringe pump head valve, or to the multipositional selector valve (i.e., via solvent feed device 40) (see Fig. 4)
j. a fluidic connection from the multipositional selector valve to an analytical device that the sample is transferred to following completion of the pretreatment process (i.e., analytical instrument 75) (see Fig. 4); but does not explicitly teach a 9-port head valve.
Regarding the 9-port head valve, Hammes teaches a syringe plunger pump 13 coupled to a multiport head pump 14 (see Fig. 1). In view of the teaching of Hammes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a head valve with any suitable number of ports connected to the syringe pump, so as to provide continuous flow through the device using the same syringe pump. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gijlers (U.S. Pat. No. 8,585,790) (hereafter Gijlers) in view of Hammes et al. (Pub. No. US 2020/00009549) (hereafter Hammes) and in further view of Patton (U.S. Pat. No. 7,704,457) (hereafter Patton)
Regarding claim 3, Gijlers teaches an apparatus for automated sample pretreatment, comprising: 
a. a syringe pump (i.e., syringe pump 60) (see Fig. 4), equipped with a head valve (i.e., multi-port valve 64) (see Fig. 4) 
b. a mixing receptacle (i.e., coil 67) (see Fig. 4), and attached to the middle port of the syringe pump head valve (i.e., coil 67) (see Fig. 4)
c. a multipositional fluid selector valve (i.e., multi-port valve 70) (see Fig. 4), in fluidic connection with the syringe pump, either/both via a short straight tube (i.e., line 69) (see Fig. 4) or/and a long coiled tube 
d. a modification on the selector valve stator, connecting two ports to create a flow-through port for routing the effluent of a solid-phase extraction cartridge (i.e., via line 72) (see Fig. 4)
e. a solid-phase extraction cartridge (i.e., cartridge 11) (see Fig. 4), connected to a modified flow-through port on the multipositional selector valve (i.e., port 2 of the valve 71) (see Fig. 4)
f. a modification on the selector valve stator, connecting two ports to create a flow-through port for routing the intake of sample fluid (i.e., sample liquid is supplied via line 69) (see Fig. 4)
g. a source of sample (i.e., sample liquid can be drawn in from sample containers 65) (see Fig. 4), connected to a modified flow-through port on the multipositional selector valve (see Fig. 4)
h. a sampling pump (i.e., pump 76) (see Fig. 4), connected to a modified flow-through port on the multipositional selector valve (i.e., port 1 of valve 71) (see Fig. 4)

j. a fluidic connection from the multipositional selector valve to an analytical device that the sample is transferred to following completion of the pretreatment process (i.e., analytical instrument 75) (see Fig. 4); but does not explicitly teach a 9-port head valve and the temperature control element.
Regarding the 9-port head valve, Hammes teaches a syringe plunger pump 13 coupled to a multiport head pump 14 (see Fig. 1). In view of the teaching of Hammes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a head valve with any suitable number of ports connected to the syringe pump, so as to provide continuous flow through the device using the same syringe pump. 
Regarding the mixing receptacle, Gijlers as modified by Hammes as disclosed above does not directly or explicitly teach the mixing receptacle, consisting of a coil of narrow-bore capillary tubing, mounted onto or inside a temperature control element. However, Patton teaches a mixing receptacle (i.e., mixing/heating unit 60) (see Fig. 1), consisting of a coil of narrow-bore capillary tubing (i.e., mixing zone 64 formed by coiling or figure-eight looping the analytical conduit tubing) (see Fig. 1), mounted onto or inside a temperature control element (i.e., heating block 62) (see Fig. 1). In view of the teaching of Patton, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a heated mixing receptacle in order to increase reaction kinetics and to further homogenize the combined aqueous solutions. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gijlers (U.S. Pat. No. 8,585,790) (hereafter Gijlers) in view of Hammes et al. (Pub. No. US 2020/00009549) (hereafter Hammes) and in further view of VanderNoot et al. (U.S. Pat. No. 9,322,014) (hereafter VanderNoot)
Regarding claim 4, Gijlers teaches an apparatus for automated sample pretreatment, comprising: 
a. a syringe pump (i.e., syringe pump 60) (see Fig. 4), equipped with a head valve (i.e., multi-port valve 64) (see Fig. 4) 
b. a mixing receptacle (i.e., coil 67) (see Fig. 4), consisting of a large-bore barrel, a coil of capillary tubing, with or without a temperature control element (i.e., coil 67) (see Fig. 4), and attached to the middle port of the syringe pump head valve (see Fig. 4)
c. a multipositional fluid selector valve, in fluidic connection with the syringe pump, either/both via a short straight tube (i.e., line 69) (see Fig. 4) or/and a long coiled tube
 d. a modification on the selector valve stator, connecting two ports to create a flow-through port for routing the effluent (i.e., discharge line 71) (see Fig. 4) of a solid-phase extraction cartridge (i.e., via line 72) (see Fig. 4)
f. a solid-phase extraction cartridge (i.e., cartridge 11) (see Fig. 4), connected to a modified flow-through port on the multipositional selector valve (i.e., port 2 of the valve 71) (see Fig. 4)
g. a modification on the selector valve stator, connecting two ports to create a flow-through port for routing the intake of sample fluid (i.e., sample liquid is supplied via line 69) (see Fig. 4)
h. a source of sample (i.e., sample liquid can be drawn in from sample containers 65) (see Fig. 4), connected to a modified flow-through port on the multipositional selector valve (see Fig. 4)
i. a sampling pump (i.e., pump 76) (see Fig. 4), connected to a modified flow-through port on the multipositional selector valve (i.e., port 1 of valve 71) (see Fig. 4)
j. sources of reagents, buffers, diluents and solvents, connected either to the syringe pump head valve, or to the multipositional selector valve (i.e., via solvent feed device 40) (see Fig. 4)

Regarding the 9-port head valve, Hammes teaches a syringe plunger pump 13 coupled to a multiport head pump 14 (see Fig. 1). In view of the teaching of Hammes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a head valve with any suitable number of ports connected to the syringe pump, so as to provide continuous flow through the device using the same syringe pump. 
Regarding the detector, Gijlers as modified by Hammes as disclosed above does not directly or explicitly teach a flow-through type detector. However, VanderNoot teaches a flow-through type detector placed on the effluent line of the solid-phase extraction cartridge (i.e., pressure transducer 120 measures pressure in the tubing 118 so that a user may monitor pressures in the system 100 and prevent over-pressuring the system) (see Fig. 2). In view of the teaching of VanderNoot, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a pressure sensor in order to monitor the pressure and to prevent over-pressures in the apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tran M. Tran/Examiner, Art Unit 2855